Citation Nr: 1532162	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  He had honorable combat service in Vietnam.

 This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part granted service connection for PTSD and assigned an initial 30 percent rating.  In December 2011, the Veteran testified before the Board.  The transcript is in the file and has been reviewed. 

In April 2012, this claim was remanded for further development, and subsequent to such development, the Board in a September 2014 decision granted an initial 50 percent rating for PTSD, and disposed of other issues that are not part of this current appeal.  The Board also pointed to a pending claim for TDIU submitted in May 2012 during the appellate period, subsequent to an October 2009 RO's adjudication that denied TDIU which he did not file a notice of disagreement with.  The Board opted to refer rather than remand the TDIU claim in the September 2014 decision.

The Veteran appealed the Board's September 2014 decision to the Court of Appeals for Veterans Claims (CAVC).  On May 19, 2015 the CAVC granted a joint motion for partial remand of the increased rating issue for PTSD, now rated as 50 percent disabling, and also granted a joint motion to modify the portion of its decision that referred the pending TDIU claim, ordering that this be changed to a remand of the TDIU, pointing out that TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Other issues that were adjudicated by the Board in the September 2014 decision but were not appealed to the CAVC were dismissed.

The RO is noted to have granted entitlement to TDIU in a March 2015 rating decision, with an effective date of April 22, 2008, assigned; however, because this TDIU was based at least in part on his PTSD, with the appeal of the initial PTSD rating pending since June 6, 2007, this does not appear to be a complete grant of the benefit on appeal.  Thus the Board shall remand the TDIU claim effective prior to April 22, 2008, to the RO for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for partial remand found that the Board's September 2014 decision failed to provide adequate reasons and bases for finding the Veteran's psychiatric symptoms did not meet the criteria for a rating higher than 50 percent for PTSD.  Specifically it found that the Board did not adequately discuss why the evidence pertaining to his mental disorder did not more closely resemble the criteria for a 70 percent rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In addition to the findings in the Joint Motion of inadequate reasons and bases to support the decision to rate the Veteran's PTSD as 50 percent disabling from initial entitlement, the Board notes that other due process issues are present in this matter.

Since the most recent Supplemental Statement of the Case (SSOC) was issued in November 2012, and subsequent to the Board's September 2014 decision, additional pertinent evidence was generated by the VA, to include a January 2015 VA examination Disability Benefits Questionnaire (DBQ) filled out by a VA examiner following examination of the Veteran for his PTSD.  Additionally, evidence was received in January 2015 that includes VA treatment records from 2008 to 2014 and Social Security records.  This evidence was neither listed nor discussed as evidence considered by the RO's January 2015 rating decision that implemented the Board's September 2014 grant of an initial 50 percent rating for the PTSD.  

As this appeal was perfected years prior to February 2, 2013, 38 U.S.C.A. § 7105(e), allowing for initial Board review of new evidence submitted with or after a substantive appeal, is inapplicable.  38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  Because the Veteran has not waived initial consideration by the AOJ, and because the AOJ continued to gather evidence on the issue before the Board (which situation is not contemplated by 38 C.F.R. § 20.1304), this matter will be remanded for AOJ consideration in the first instance. 38 C.F.R. §§ 19.37, 20.1304(c) (2014); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Further, the Board finds that the January 2015 VA examination and DBQ for PTSD is problematic, in that it does not appear that the examiner undertook review of the complete claims file in the electronic folder, to include the records obtained the same month.  Although it is not always necessary for the claims file to be reviewed to address increased ratings for certain disabilities, in this case where the issue involves addressing the severity of his psychiatric symptoms, review by the examiner of his day to day functioning demonstrated in these records would be helpful.  

Finally the January 2015 VA examination report is not shown to include a GAF score.  The Board notes that when it originally remanded this matter for examination in April 2012, it specifically requested that the examiner provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned.  Thus an addendum opinion should ensure that the social and industrial impairment and GAF score are clearly reported.

In regards to the TDIU claim, the Board notes that although a TDIU has been granted by an RO rating decision of March 2015, it does not appear that this is a full grant of the requested TDIU, as the claim for an increased initial rating for PTSD has been pending since June 5, 2007.  The effective date of the TDIU grant is April 22, 2008.  As the TDIU claim has been found to be part and parcel of the increased initial rating claim, the Board finds that this matter should be remanded in accordance with the CAVC's granting of the Joint Motion to Modify.  As this is part and parcel of the increased rating claim, the Board finds that the developmental and due process issues surrounding the issue of entitlement to an increased rating for PTSD must be addressed prior to further adjudication of the TDIU issue.   

Finally, the January 2015 VA examination suggested that additional treatment for his PTSD was in order.  Although records dated up through January 2015 have been associated with the electronic claims file, additional records have likely been generated by the VA.  VA has a duty to obtain such records that are in its constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from January 2015 to present.

2.  Return the electronic claims file to the examiner who conducted the January 2015 VA examination/DBQ report addressing the current severity of his service-connected PTSD.  If this examiner is no longer available, the electronic claims file should be forwarded to the appropriate specialist.  The electronic claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Following review of the pertinent evidence in the electronic claims file and the previous examination/DBQ of January 2015, the examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should also ensure that the findings and symptoms reported in the January 2015 DBQ are presented in a legible manner.  If another examination is deemed warranted one should be scheduled.  

3.  Then, after any additional development deemed necessary, readjudicate the claims on appeal for an increased initial rating for PTSD in excess of 50 percent disabling and entitlement to TDIU prior to August 22, 2008, considering any additional evidence since the most recent SSOC, including the January 2015 VA examination/DBQ, VA and Social Security records, and any additional evidence obtained pursuant to this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




